providing the vehicle assembly line including: a painting or coating station, a chamber-type cleaning room and an adhesive applying station
providing a vehicle roof containing a cutout
at least partially painting or coating the vehicle roof in the painting or coating station;
transporting the vehicle roof from the painting or coating station to the chamber-type cleaning room;
the cut out of the at least partially painted or coated vehicle roof blasting device with a blasting nozzle in an automated fashion; 
transporting the vehicle roof from the chamber-type cleaning room to the adhesive applying station;
and applying adhesive to the cleaned adhesive surfaces in the adhesive applying station.



/ERIN F BERGNER/Examiner, Art Unit 1713